Citation Nr: 9912958	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from March 1963 to March 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles 
that granted service connection for the veteran's PTSD and 
assigned a 10 percent evaluation.


FINDING OF FACT

The veteran's symptomatology related to PTSD is manifested by 
a severe inability to maintain favorable social relationships 
and a moderate inability to retain employment.


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for the veteran's PTSD in a rating decision dated 
in June 1994 and assigned a 10 percent evaluation.  Before 
the RO at the time of that decision were the veteran's 
service medical records and personnel records, VA examination 
reports from November 1993, and VA outpatient records for 
treatment rendered from 1992 to 1994.  Essentially, the 
record supports that the veteran served two tours of duty in 
Vietnam, during one of which he was a weapons repairman, and 
during the second tour, the veteran was involved in combat.  
Outpatient records support that the veteran complained of 
depression, anxiety, marital problems, and problems with 
alcohol in September 1993.  At that time, the veteran also 
stated that he has recurring nightmares related to his 
Vietnam experiences and wakes up screaming.  In October 1993, 
a provisional diagnosis of PTSD and major depression was 
rendered.  Two psychological evaluations were conducted 
during November 1993.  In the first examination, the 
psychiatrist recited the veteran's service history, in 
particular, his experience during the Tet Offensive in 1968.  
The psychiatrist also reported the veteran's subjective 
complaints that included hyperarousal symptoms, exaggerated 
startle response, insomnia, and hypervigilance.  The 
psychiatrist further stated that the veteran describes 
emotional estrangement, avoidance, depression, and impaired 
concentration.  Also noted is that the veteran drank heavily 
in the 1970s and early 1980s when he did heavy labor in the 
steel mills.  The veteran's work history also includes 
working in his own pest control business until 1981 when he 
stopped due to difficulty in sustaining his business.  In 
addition to his PTSD, the veteran attributes his employment 
problems to other health problems.  The veteran stated that 
he is experiencing a great deal of financial problems due to 
his inability to stay employed.

As to his family history, the psychiatrist reported that the 
veteran's mother died when he was seven, that his father was 
an alcoholic, that the veteran lived in an orphanage during 
his childhood for a while, and that his sister also has 
psychological problems.  On examination, the psychiatrist 
noted that the veteran's affect was slightly restricted and 
that his mood overall was depressed.  He became sad and 
tearful when he spoke about his Vietnam experiences.  The 
psychiatrist noted an assessment of PTSD at Axis I.  A second 
evaluation took place several days later.  Noted at that time 
was the veteran's difficulty in staying employed due to both 
physical problems and PTSD.  The psychologist reported that 
the veteran was taking Desipramine for depression.  As to the 
MMPI study, the psychologist noted that significant problems 
were likely and that individuals with the same sort of 
problems as those expressed by the veteran often have 
depressive, hysterical features.  Further, the psychologist 
stated that the veteran's ability to adjust was likely to be 
chronic and he would be resistant to change.  

Also noted was that the MMPI profile was congruent with a 
diagnosis of PTSD.  In a recitation of the veteran's military 
experiences, the psychologist reported that the veteran was 
in charge of the ordinances in the field with his company in 
Vietnam.  Also, the veteran's overseas duty was mainly in 
combat; the veteran came under enemy fire, and was exposed to 
the dead and wounded on a daily basis.  The psychologist 
noted that the veteran's affect was highly distressed and 
that recalling events related to Vietnam caused the veteran 
to cry.  Also reported is that the veteran is symptom 
positive for intrusive thoughts, combat nightmares, 
dissociative episodes, avoidance of thoughts or feelings 
associated with Vietnam, diminished interest and detachment, 
and restricted affect.  Further, the veteran described a 
sense of foreshortened future, complained of sleep disorder, 
irritability, outbursts of anger, impaired concentration, 
exaggerated startle response, and survivor guilt.  In 
conclusion, the psychologist confirmed a diagnosis of PTSD 
and stated that the veteran had a Global Assessment of 
Functioning (GAF) score of 60 for moderate symptoms and 
moderate social and industrial impairment.  

Thereafter, the record includes outpatient records for 
treatment rendered from 1994 to 1995.  In an April 1994 
record, the veteran described sexual problems with his wife 
over the past year and recurring nightmares about the killing 
during Vietnam.  The veteran denied any suicidal intentions.  
An assessment of major depression was rendered.  By way of 
history, a May 1994 entry revealed a diagnosis of PTSD.  In a 
medical record dated in September 1994, the examiner noted 
that the veteran had changed his medication from Deprasimine 
to Zoloft several months earlier.  On examination in November 
1994, the veteran reported improvement in his psychiatric 
symptoms and indicated an interest in returning to school.  
At that time, the veteran reported that his nightmares had 
decreased and irritability was down, although he reported 
continued marital problems.  Shortly thereafter, the 
veteran's then-current medication was supplemented with 
Lithium.  In a May 1995 entry, the veteran reported increased 
PTSD symptomatology and depression.  He stated that he was 
drinking heavily and was facing severe financial problems.  
The veteran also noted that he had been turned down twice for 
Social Security benefits.

In June 1995, the veteran had a personal hearing during which 
he reported that other than his wife, he has virtually has no 
social contacts.  Transcript (T.) at 1, 2.  The veteran 
stated that he fights constantly with his wife due to his 
PTSD-related problems and that he has not had an intimate 
relationship with his wife for the last couple of years.  
(T.) at 2.  When he and his wife are having problems, the 
veteran stated that he goes to the park or sleeps in his car 
because he has no one else with whom he can relate.  (T.) at 
3.  He also testified that he has lost a lot of jobs because 
he has been unable to relate to people effectively.  (T.) at 
3.  The veteran stated that he quit his jobs frequently 
because he resented authority.  (T.) at 3, 4.  The veteran 
also stated that because of his inability to control his 
temper at work, on many occasions, he was terminated from his 
jobs.  (T.) at 4.  For example, when he had to work with 
customers, he had difficulties relating with them in person, 
particularly if he had to do things like collecting bills.  
(T.) at 4, 5.  

The veteran also testified that he had been closed out of a 
vocational rehabilitation program due to problems with memory 
lapse.  (T.) at 7.  The veteran stated that he continues to 
be plagued by nightmares, and has such considerable social 
impairment that he even has a hard time establishing a 
relationship with a therapist.   (T.) at 9.  Further, the 
only jobs where the veteran has had some success are those 
where he works alone and is not required to interact with 
others.  (T.) at 9.  The veteran stated that it has been 
approximately two years since he last worked.  (T.) at 11.  
Further, the veteran stated that he had problems with the 
manager over issues of authority.  (T.) at 11.  Currently, 
the veteran stated that he helps his wife with a paper route 
in the mornings, but he has difficulties in remembering the 
customers and any changes related to the job.  (T.) at 12.  
Also, the veteran testified again that he cannot approach the 
customers to collect bills. (T.) at 12.  

The record reveals that in a July 1995 rating decision, the 
veteran's evaluation for his PTSD was increased to 30 percent 
disabling based on evidence presented during his hearing.
In April 1997, the veteran was administered an MMPI 
evaluation to assess his PTSD in conjunction with a VA 
examination.  Noted is that the veteran produced a valid 
profile indicative of significant psychological concerns.  
The examiner also noted that the veteran demonstrates signs 
of concern with bodily functions and a number of physical 
complaints.  The examiner stated that individuals with this 
sort of profile often want help, but reject assistance and 
maintain a hopeless outlook.  Further, the examiner stated 
that the veteran produces a profile that tends to suggest 
that he is experiencing unusually high levels of stress.  The 
examiner also stated that typically, individuals with 
symptoms much like those displayed by the veteran are 
rebellious, resentful, and nonconforming.

During a VA mental disorders examination conducted in April 
1997, the examiner noted that the veteran's mood was neutral 
and that his affect was mildly constricted.  There was no 
evidence of homicidal or suicidal intentions and no psychotic 
thought processes.  At that time, the veteran's cognition was 
entirely normal and there appeared to be no related defect.  
Adequate judgment was present with modest insight.  The 
examiner rendered a diagnosis of chronic, stable, and 
moderate to severe PTSD.  Results from a VA examination and 
social survey conducted in conjunction with the VA 
examination dated in April 1997 include that the veteran only 
has an ongoing social relationship with his wife and family 
and that even that relationship is problematic.  The veteran 
did state that he speaks on the phone once a week with his 
daughter from a previous relationship and sees her once or 
twice a year.  Also, the veteran has phone contact with one 
brother two to three times per year, lost contact with 
another brother, and talks on the phone with his sister one 
to two times per year.  However, he has not seen his sister 
in 25 years or his brother in several years.  He does state 
that he gets along fairly well with his stepchildren.  

The veteran admitted that he has troubles with trusting 
others and that he has not had any true friends since his 
days in Vietnam.  Except for the time when he is in school or 
church, the veteran stated that he spends most of his time 
alone.  He further stated that when he is in school, the 
veteran has problems with concentration.  He tries to learn 
the material, but finds himself "staring into space" for as 
long as an hour.  Although the veteran reported that he has a 
high "mechanical aptitude," he has difficulty with his 
concentration and memory.
The examiner noted that the veteran presents many symptoms of 
PTSD including recollections and nightmares, particularly 
about combat experiences.  Also, the veteran has a history of 
impulsive behavior, anger, estrangement from others, social 
withdrawal, problems with intimacy and sex, hostility, mood 
disorder, substance abuse, anxiety, and occasional panic 
attacks.  The examiner stated that overall, the veteran 
presented military experiences that included traumatic 
events, such as the continuing threat of death around him, 
all of which provoked post traumatic stress.  The examiner 
noted that in light of the veteran's presentation of both 
PTSD-related trauma and typical symptomatology, especially 
his depression, insomnia, hostility, social alienation, 
limited or failed relationships, and a history of trouble 
with work, there is definitely a mild to moderate industrial 
impairment and moderate to severe social impairment.  The 
examiner stated that clearly, the veteran does present a 
picture of a person who was impacted by military stressors 
and that he has a poor prognosis.  The examiner likened the 
veteran to a "time bomb waiting to explode."  However, the 
examiner further stated that with the proper medication and 
therapy, the veteran likely could handle his grief and 
losses, and control some of his anger and hostility.  

In July 1997, the veteran underwent another VA examination 
related to his PTSD.  In a recitation of the veteran's 
service history, the examiner noted that the veteran was 
stationed with an artillery unit and witnessed death and 
destruction.  As a result, the veteran developed symptoms 
including agitation, hyperarousability, irritability, 
antisocial behavior and fighting, depression, nightmares, and 
isolation.  The examiner noted that the veteran only has a 
relationship with his wife, and even that relationship was 
contentious.  Upon examination, the examiner noted that the 
veteran's mood was neutral and his affect slightly 
constricted.  There was no evidence of homicidal or suicidal 
ideation or of psychotic thought processes.  The veteran's 
cognition was normal for his age and there was no evidence of 
memory deficit.  Judgment and insight were adequate during 
that examination and there was no significant defect in 
executive function.  The examiner concluded that the veteran 
continued to meet the criteria for chronic moderate to 
moderately severe PTSD per the Diagnostic Criteria from DSM-
IV.  There was some modest increase noted in the veteran's 
ability to deal with everyday life in that he had begun a 
course of study.  Overall, the examiner noted that the 
veteran's ability to engage in social interactions and 
gainful employment still remains significantly compromised.  
A GAF score of 60 was reported.  A diagnosis of PTSD, 
moderate to severe, chronic and stable was rendered.

Analysis

Initially, the Board notes that the veteran in this case 
asserts that his PTSD has increased in severity, and as such, 
he claims that he is entitled to an evaluation in excess of 
the current 30 percent.  At the outset, the Board notes that 
a claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
Such is the case with this veteran's claim in that he 
disagreed with the initial rating action rendered in 
September 1994 when the RO initially granted service 
connection and assigned a 10 percent evaluation.  Thus, 
contrary to the holding in Francisco v. Brown, where the 
Court stated that where entitlement to compensation has 
already been established and an increase in evaluation is at 
issue, the present level of disability is of primary concern, 
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), under Fenderson, such rule is not applicable to a 
disability rating assignment that follows the initial grant 
of service connection.  Fenderson v. West, No. 96-947.  In 
these cases, evidence from the time of the original claim, 
including medical records related to recent findings, is 
considered in determining whether a higher disability rating 
is warranted.  Id.  Thus, the record as a whole is viewed in 
making an appropriate rating decision.  Id.

The assignment of a rating is a determination based on 
specific findings of fact.  Zink v. Brown, 10 Vet. App. 258, 
259 (1997).  Disability evaluations are determined, as far as 
is practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  The degrees of disability 
contemplated in the evaluative rating process are considered 
adequate to compensate for loss of working time due to 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Further, 
in the case where there is a question as to which of two 
evaluations applies to the veteran's disability, the higher 
evaluation will be assigned if the Board determines that the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (1998).
The Board notes that the agency of original jurisdiction must 
consider certain elements when evaluating a mental disorder.  
For example, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
are all factors that merit consideration.  38 C.F.R. 
§ 4.126(a) (1998).  A rating related to mental disorders is 
based on the entire evidence of record that bears on both 
occupational and social impairment rather than merely on the 
examiner's assessment of the level of disability identified 
during the examination.  Id.  Although the agency of original 
jurisdiction will consider the extent of social impairment, 
it does not assign an evaluation based merely on this factor.  
38 C.F.R. § 4.126(b) (1998).  

The Board notes that during the course of this veteran's 
appeal, the regulations governing ratings of psychiatric 
disabilities were revised.  See 38 C.F.R. § 4.130.  Thus, the 
version most favorable to the veteran will apply.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board notes 
that under the new regulations, the evaluation criteria for 
mental disorders substantially changed, in that the new 
criteria focuses more on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
Upon a thorough review of the veteran's record, the Board 
recognizes that the clinical data in this case supports an 
evaluation of 70 percent under the criteria in effect prior 
to November 7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The Board notes that the regulations in effect prior to 
November 7, 1996 provide that an evaluation of 50 percent for 
PTSD requires competent evidence that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms so as to result in considerable 
industrial impairment.  Id.  As to an assignment of 70 
percent, the criteria formerly in effect provide that the 
veteran must show severe impairment in his ability to 
maintain effective or favorable relationships with family, 
friends, or others.  As to industrial impairment, the veteran 
must present evidence of psychoneurotic symptoms severe and 
persistent in nature.  Id.  It is the rating criteria 
associated with a 70 percent evaluation that most closely 
approximate the symptomatology manifested by the veteran with 
regard to his PTSD.

The evidence of record presented in support of an assignment 
of 70 percent under the 1996 criteria include the results 
from the April 1997 VA examination and social survey, during 
which the examiner stated that the veteran presents many 
symptoms typical of PTSD.  For example, the examiner noted 
that the veteran has demonstrated a history of impulsive 
behavior, outbursts of anger, and anxiety and panic attacks.  
In fact, during the April 1997 assessment, the examiner 
stated that the veteran was "a time bomb waiting to 
happen," and that his prognosis as relates to his 
psychiatric disability was poor.  Furthermore, the evidence 
supports that the veteran has severe problems with social 
contact and in maintaining effective relationships.  Even 
though he has remained married, he lives with his wife only 
on a part-time basis so as to avoid further conflict.  He 
reports constant fighting with his wife and somewhat 
estranged relationships with his siblings.  The veteran 
describes his life as an isolated one.  

Moreover, the evidence further substantiates that the veteran 
has a history of problems at the workplace, particularly when 
dealing with figures of authority.  According to the evidence 
of record, the veteran has been unemployed for the past five 
to six years, and generally was terminated or left a job due 
to an inability to get along with others.  Additionally, the 
evidence shows that the veteran is now enrolled in a course 
of study with the hopes of being better prepared for the 
future.  Although this effort appears to be indicative of the 
veteran's outlook for the future, he asserts that he 
struggles to maintain focus and concentration.  During 
school, the veteran noted that at times, he finds himself 
completely unfocused, for even as much as one hour.  At the 
conclusion of the April 1997 examination, the examiner 
determined that the veteran's industrial impairment was mild 
to moderate; nonetheless, the record is clear that the 
veteran's employment history is unstable and replete with 
evidence of conflict in the workplace.  Furthermore, as 
stated by the examiner upon completion of the examination, 
the veteran has undoubtedly demonstrated a severe hindrance 
in his ability to maintain any semblance of social contact 
and effective relationships.  

Additionally, during the July 1997 VA mental disorders 
examination, the examiner rendered an opinion that the 
veteran's PTSD continued as chronic and moderate to 
moderately severe.  Further, the examiner pointed out that in 
spite of the veteran's efforts to enroll in a course of 
study, his prospect for gainful employment remained 
"significantly compromised."  Overall, the veteran's 
disability picture had not changed in any significant way 
from the April 1997 results.  Thus, the Board concludes that 
the evidence of record supports a 70 percent evaluation under 
the 1996 rating criteria related to psychiatric disorders 
given the clinical and objective data of record related to 
the veteran's PTSD.

Nonetheless, in spite of the above findings, the evidence 
preponderates against an assignment of 100 percent under the 
1996 regulations.  Specifically, to warrant an evaluation of 
100 percent under these same criteria, an evaluation of 100 
percent is warranted for psychoneurotic disorders in those 
cases where the veteran shows that attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Further, the 
veteran must provide evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Other 
symptomatology includes a demonstrable inability to obtain or 
retain employment.  Id.  

The Board points out that the veteran in this case has not 
submitted evidence of psychiatric impairment to the extent 
noted above so as to merit an evaluation of 100 percent.  
Although the veteran has demonstrated severe symptomatology 
associated with PTSD, he has not submitted evidence of such 
incapacitation to warrant a 100 percent assignment.  His GAF 
scores have reflected moderate symptoms.  In July 1997, it 
was noted that he had been able to pursue a night school 
course of study.  Thus, in this regard, the preponderance of 
the evidence is against an assignment in excess of 70 percent 
under the former regulations.  Furthermore, under the amended 
regulations, the veteran's disability picture does not align 
with the rating criteria required for an evaluation of 100 
percent.  A 100 percent rating under Diagnostic Code 9411 is 
only merited in those situations in which the veteran's 
mental disability rises to a state of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes; persistent delusions, hallucinations, 
or grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
even with the veteran's own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  In this veteran's case, no 
evidence has been provided to support an evaluation of 100 
percent under these criteria.  The veteran has presented no 
evidence of suicidal or homicidal intentions, does not appear 
to behave inappropriately to the extent required for a 100 
percent rating, and does not demonstrate gross impairment of 
thought.  Thus, although it is evident from the record that 
the veteran is compromised in his ability to acclimate 
himself effectively in a social or industrial setting, the 
veteran's psychiatric disability does not rise to the level 
required for an evaluation of 100 percent under the amended 
rating criteria.  Id.

Thus, in light of the above, and in consideration of all of 
those factors required in making a determination of a 
psychiatric disability rating, the veteran's disability 
picture overall presents symptomatology productive of 
impairment associated with a 70 percent evaluation per the 
rating criteria under the 1996 regulations.  In arriving at 
its determination, the Board has considered the frequency and 
severity of the veteran's symptoms, and his apparent 
resistance to adjust to change.  38 C.F.R. § 4.126(a).  
Additionally, the Board concludes that upon careful 
consideration of all clinical data associated with the 
veteran's claims file, no reasonable doubt arises concerning 
the degree of disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  Furthermore, the Board has considered 
all potential applicable regulations and laws relevant to the 
veteran's assertions and issues raised in the record, and is 
confident that it has included the reasons and bases used to 
support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the controlling law and regulations 
concerning the payment of monetary benefits.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

